UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: March 31 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 68.9% BASIC MATERIALS – 3.4% $ B2Gold Corp. (Canada) 3.250%, 10/1/20181, 2, 3, 4 $ Horsehead Holding Corp. 3.800%, 7/1/20172 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20141, 2 Stillwater Mining Co. 1.750%, 10/15/20322, 5 COMMUNICATIONS – 11.3% Blucora, Inc. 4.250%, 4/1/20192, 3, 5 Ciena Corp. 4.000%, 12/15/20202 Ctrip.com International Ltd. (Cayman Islands) 1.250%, 10/15/20181, 2, 3, 4 HomeAway, Inc. 0.125%, 4/1/20192, 3, 4 Palo Alto Networks, Inc. 0.000%, 7/1/20192, 3 Qihoo 360 Technology Co., Ltd. (Cayman Islands) 2.500%, 9/15/20181, 2, 3, 4 SINA Corp. (Cayman Islands) 1.000%, 12/1/20181, 2, 3, 4 SouFun Holdings Ltd. (Cayman Islands) 2.000%, 12/15/20181, 2, 3, 4 VeriSign, Inc. 3.250%, 8/15/20372 Vipshop Holdings Ltd. (Cayman Islands) 1.500%, 3/15/20191, 2, 4 WebMD Health Corp. 1.500%, 12/1/20202, 3, 4 Yahoo!, Inc. 0.000%, 12/1/20182, 3, 4 Yandex N.V. (Netherlands) 1.125%, 12/15/20181, 2, 3 CONSUMER, CYCLICAL – 8.6% Callaway Golf Co. 3.750%, 8/15/20192, 4, 5 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL (Continued) $ Ezcorp, Inc. 2.125%, 6/15/20192, 3 $ Iconix Brand Group, Inc. 2.500%, 6/1/20162 KB Home 1.375%, 2/1/20192, 4, 5 Meritage Homes Corp. 1.875%, 9/15/20322, 5 Meritor, Inc. 7.875%, 3/1/20262, 5 Navistar International Corp. 4.500%, 10/15/20182, 3, 4 4.750%, 4/15/20192, 3, 4 Ryland Group, Inc. 1.625%, 5/15/20182 Tesla Motors, Inc. 1.250%, 3/1/20212, 4 WESCO International, Inc. 6.000%, 9/15/20292, 5 CONSUMER, NON-CYCLICAL – 10.0% Albany Molecular Research, Inc. 2.250%, 11/15/20182, 3, 4 AMAG Pharmaceuticals, Inc. 2.500%, 2/15/20192 Ascent Capital Group, Inc. 4.000%, 7/15/20202 Chiquita Brands International, Inc. 4.250%, 8/15/20162 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20172 Illumina, Inc. 0.000%, 6/15/20192, 3, 4 Incyte Corp. Ltd. 1.250%, 11/15/20202, 3, 4 Live Nation Entertainment, Inc. 2.500%, 5/15/20192, 3 Medicines Co. 1.375%, 6/1/20172, 4 PHH Corp. 6.000%, 6/15/20172 ServiceSource International, Inc. 1.500%, 8/1/20182, 3, 4 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, NON-CYCLICAL (Continued) $ Spectranetics Corp. 2.625%, 6/1/20342, 5 $ Spectrum Pharmaceuticals, Inc. 2.750%, 12/15/20182, 3 TAL Education Group (Cayman Islands) 2.500%, 5/15/20191, 2, 3, 4 Theravance, Inc. 2.125%, 1/15/20232 Vector Group Ltd. 2.500%, 1/15/20192, 6 Wright Medical Group, Inc. 2.000%, 8/15/20172, 4 ENERGY – 5.8% Alon USA Energy, Inc. 3.000%, 9/15/20182, 3, 4 BPZ Resources, Inc. 8.500%, 10/1/20172, 4 Emerald Oil, Inc. 2.000%, 4/1/20192, 3, 4 Green Plains, Inc. 3.250%, 10/1/20182, 3, 4 JinkoSolar Holding Co., Ltd. (Cayman Islands) 4.000%, 2/1/20191, 2, 3 Newpark Resources, Inc. 4.000%, 10/1/20172 SolarCity Corp. 2.750%, 11/1/20182, 4 Vantage Drilling Co. (Cayman Islands) 5.500%, 7/15/20431, 2, 3, 5 FINANCIAL – 8.1% American Residential Properties OP LP 3.250%, 11/15/20182, 3, 4 AmTrust Financial Services, Inc. 5.500%, 12/15/20212 Encore Capital Group, Inc. 3.000%, 7/1/20202, 3, 4 Forest City Enterprises, Inc. 4.250%, 8/15/20182, 4 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ Forestar Group, Inc. 3.750%, 3/1/20202, 4 $ Jefferies Group LLC 3.875%, 11/1/20292, 5 Meadowbrook Insurance Group, Inc. 5.000%, 3/15/20202, 4 MGIC Investment Corp. 9.000%, 4/1/20632, 3 Portfolio Recovery Associates, Inc. 3.000%, 8/1/20202, 3, 4 Radian Group, Inc. 2.250%, 3/1/20192 Walter Investment Management Corp. 4.500%, 11/1/20192, 4 INDUSTRIAL – 5.7% Aegean Marine Petroleum Network, Inc. (Marshall Islands) 4.000%, 11/1/20181, 2, 4 Cemex S.A.B. de C.V. (Mexico) 3.750%, 3/15/20181, 2 Fluidigm Corp. 2.750%, 2/1/20342, 5 General Cable Corp. 4.500%, 11/15/20292, 6 Layne Christensen Co. 4.250%, 11/15/20182, 3, 4 TTM Technologies, Inc. 1.750%, 12/15/20202 UTi Worldwide, Inc. (Virgin Islands (British)) 4.500%, 3/1/20191, 2, 3, 4 Vishay Intertechnology, Inc. 2.250%, 6/1/20422, 3 TECHNOLOGY – 15.0% Allscripts Healthcare Solutions, Inc. 1.250%, 7/1/20202, 3 Bottomline Technologies de, Inc. 1.500%, 12/1/20172 Cornerstone OnDemand, Inc. 1.500%, 7/1/20182, 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) TECHNOLOGY (Continued) $ Dealertrack Technologies, Inc. 1.500%, 3/15/20174 $ GT Advanced Technologies, Inc. 3.000%, 12/15/20202, 4 Medidata Solutions, Inc. 1.000%, 8/1/20182, 3, 4 Microchip Technology, Inc. 2.125%, 12/15/20372 Micron Technology, Inc. 3.000%, 11/15/20432, 5 Novellus Systems, Inc. 2.625%, 5/15/20412 Proofpoint, Inc. 1.250%, 12/15/20182, 3, 4 SanDisk Corp. 1.500%, 8/15/20172, 4 ServiceNow, Inc. 0.000%, 11/1/20182, 3, 4 Spansion LLC 2.000%, 9/1/20202, 3, 4 SunEdison, Inc. 2.750%, 1/1/20212, 3 Take-Two Interactive Software, Inc. 1.750%, 12/1/20162 Workday, Inc. 1.500%, 7/15/20202 UTILITIES – 1.0% CenterPoint Energy, Inc. 3.719%, 9/15/20292, 5, 6 TOTAL CORPORATE BONDS (Cost $334,498,875) Number of Shares PREFERRED STOCKS – 23.2% BASIC MATERIALS – 0.6% ArcelorMittal (Luxembourg) 6.000%, 1/15/20161, 2 COMMUNICATIONS – 0.5% Iridium Communications, Inc. 6.750%, 12/31/20492 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) CONSUMER, CYCLICAL – 0.5% Continental Airlines Finance Trust II 6.000%, 11/15/20302, 4, 5 $ CONSUMER, NON-CYCLICAL – 6.1% Alere, Inc. 3.000%, 12/31/20492 Bunge Ltd. (Bermuda) 4.875%, 12/31/20491, 2, 4 HealthSouth Corp. 6.500%, 12/31/20492 Omnicare Capital Trust II 4.000%, 6/15/20332, 5 Post Holdings, Inc. 3.750%, 12/31/20492, 3 Universal Corp. 6.750%, 12/31/20492, 5 ENERGY – 7.6% Chesapeake Energy Corp. 5.750%, 12/31/20492, 3, 4 Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20491, 2 Goodrich Petroleum Corp. 5.375%, 12/31/20492, 4 McDermott International, Inc. (Panama) 6.250%, 4/1/20171, 2 Penn Virginia Corp. 6.000%, 12/31/20492 Sanchez Energy Corp. 4.875%, 12/31/20492 6.500%, 12/31/20492 SandRidge Energy, Inc. 7.000%, 12/31/20492 FINANCIAL – 7.9% Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20492 AMG Capital Trust II 5.150%, 10/15/20372 Bank of America Corp. 7.250%, 12/31/20492 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIAL (Continued) Health Care REIT, Inc. 6.500%, 12/31/20492 $ iStar Financial, Inc. 4.500%, 12/31/20492, 5 KeyCorp 7.750%, 12/31/20492 OFG Bancorp (Puerto Rico) 8.750%, 12/31/20491, 2 Ramco-Gershenson Properties Trust 7.250%, 12/31/20492 Wintrust Financial Corp. 5.000%, 12/31/20492 TOTAL PREFERRED STOCKS (Cost $100,366,567) TOTAL INVESTMENTS – 92.1% (Cost $434,865,442) Other Assets in Excess of Liabilities – 7.9% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (52.9)% COMMON STOCKS – (52.9)% BASIC MATERIALS – (2.3)% ) ArcelorMittal (Luxembourg)1 ) ) B2Gold Corp. (Canada)*, 1 ) ) Horsehead Holding Corp.* ) ) Sesa Sterlite Ltd. - ADR (India)1 ) ) Stillwater Mining Co.* ) ) COMMUNICATIONS – (6.2)% ) Blucora, Inc.* ) ) Ciena Corp.* ) ) Ctrip.com International Ltd. - ADR (China)*, 1 ) ) HomeAway, Inc.* ) ) Iridium Communications, Inc.* ) ) Palo Alto Networks, Inc.* ) ) Qihoo 360 Technology Co., Ltd. - ADR (China)*, 1 ) ) SINA Corp. (China)*, 1 ) ) SouFun Holdings Ltd. - ADR (China)1 ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ) Time, Inc.* $ ) ) VeriSign, Inc.* ) ) Vipshop Holdings Ltd. - ADR (China)*, 1 ) ) WebMD Health Corp.* - Class A ) ) Yahoo!, Inc.* ) ) Yandex N.V. - Class A (Netherlands)*, 1 ) ) CONSUMER, CYCLICAL – (5.1)% ) Callaway Golf Co. ) ) Ezcorp, Inc. - Class A* ) ) Iconix Brand Group, Inc.* ) ) KB Home ) ) Meritage Homes Corp.* ) ) Meritor, Inc.* ) ) Navistar International Corp.* ) ) Ryland Group, Inc. ) ) Tesla Motors, Inc.* ) ) United Continental Holdings, Inc.* ) ) WESCO International, Inc.* ) ) CONSUMER, NON-CYCLICAL – (9.2)% ) Albany Molecular Research, Inc.* ) ) Alere, Inc.* ) ) AMAG Pharmaceuticals, Inc.* ) ) Ascent Capital Group, Inc. - Class A* ) ) Bunge Ltd.1 ) ) Chiquita Brands International, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) HealthSouth Corp. ) ) Illumina, Inc.* ) ) Incyte Corp. Ltd.* ) ) Live Nation Entertainment, Inc.* ) ) Medicines Co.* ) ) Omnicare, Inc. ) ) PHH Corp.* ) ) Post Holdings, Inc.* ) ) ServiceSource International, Inc.* ) ) Spectranetics Corp.* ) ) Spectrum Pharmaceuticals, Inc.* ) ) TAL Education Group - ADR (China)*, 1 ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) ) Theravance Biopharma, Inc. (Cayman Islands)*, 1 $ ) ) Theravance, Inc.* ) ) Universal Corp. ) ) Vector Group Ltd. ) ) Wright Medical Group, Inc.* ) ) DIVERSIFIED – 0.0% ) Leucadia National Corp. ) ENERGY – (8.5)% ) Alon USA Energy, Inc. ) ) BPZ Resources, Inc.* ) ) Chesapeake Energy Corp. ) ) Emerald Oil, Inc.* ) ) Energy XXI Bermuda Ltd. (Bermuda)1 ) ) Goodrich Petroleum Corp.* ) ) Green Plains, Inc. ) ) JinkoSolar Holding Co., Ltd. - ADR (China)*, 1 ) ) McDermott International, Inc.*, 1 ) ) Newpark Resources, Inc.* ) ) Penn Virginia Corp.* ) ) Sanchez Energy Corp.* ) ) SandRidge Energy, Inc.* ) ) SolarCity Corp.* ) ) Vantage Drilling Co.*, 1 ) ) FINANCIAL – (7.6)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) American Residential Properties, Inc. - REIT* ) ) AmTrust Financial Services, Inc. ) ) Bank of America Corp. ) ) Encore Capital Group, Inc.* ) ) Forest City Enterprises, Inc. - Class A* ) ) Forestar Group, Inc.* ) ) Health Care REIT, Inc. - REIT ) ) iStar Financial, Inc. - REIT* ) ) KeyCorp ) ) Meadowbrook Insurance Group, Inc. ) ) MGIC Investment Corp.* ) ) OFG Bancorp (Puerto Rico)1 ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIAL (Continued) ) Portfolio Recovery Associates, Inc.* $ ) ) Radian Group, Inc. ) ) Ramco-Gershenson Properties Trust - REIT ) ) Walter Investment Management Corp.* ) ) Wintrust Financial Corp. ) ) INDUSTRIAL – (3.4)% ) Aegean Marine Petroleum Network, Inc. (Greece)1 ) ) Cemex S.A.B. de C.V. - ADR (Mexico)*, 1 ) ) Fluidigm Corp.* ) ) General Cable Corp. ) ) Layne Christensen Co.* ) ) TTM Technologies, Inc.* ) ) UTi Worldwide, Inc.1 ) ) Vishay Intertechnology, Inc. ) ) TECHNOLOGY – (10.6)% ) Allscripts Healthcare Solutions, Inc.* ) ) Bottomline Technologies (de), Inc.* ) ) Cornerstone OnDemand, Inc.* ) ) Dealertrack Technologies, Inc.* ) ) GT Advanced Technologies, Inc.* ) ) Lam Research Corp. ) ) Medidata Solutions, Inc.* ) ) Microchip Technology, Inc. ) ) Micron Technology, Inc.* ) ) Proofpoint, Inc.* ) ) SanDisk Corp. ) ) ServiceNow, Inc.* ) ) Spansion, Inc. - Class A* ) ) SunEdison, Inc.* ) ) Take-Two Interactive Software, Inc.* ) ) Workday, Inc. - Class A* ) ) TOTAL SECURITIES SOLD SHORT (Proceeds $237,112,718) $ ) ADR – American Depository Receipt LP – Limited Partnership REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 Convertible security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 All or a portion of this security is segregated as collateral for securities sold short. 5 Callable. 6 Variable, floating or step rate security. See accompanying Notes to Schedule of Investments. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Note 1 – Organization Palmer Square SSI Alternative Income Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s primary investment objective is to seek income and absolute return. The Fund commenced investment operations on May 25, 2012, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type. All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own. To complete such a transaction, the Fund must borrow the security to make delivery to the buyer. The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement. The price at such time may be more or less than the price at which the security was sold by the Fund. Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrues during the period of the loan which is recorded as an expense. To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense. The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss. The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2014 (Unaudited) (c) Preferred Stocks Preferred stocks are a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment in the event a company is liquidated, although preferred stock is usually subordinate to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. If interest rates rise, the fixed dividend on preferred stocks may be less attractive, causing the price of preferred stocks to decline. Preferred stock may have mandatory sinking fund provisions, as well as call/redemption provisions prior to maturity, a negative feature when interest rates decline. Note 3 – Federal Income Taxes At June 30, 2014, the cost of securities on a tax basis and gross unrealized appreciation and depreciation on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2014 (Unaudited) · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3** Total Assets Investments Corporate Bonds* $
